ITEMID: 001-91038
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: KOMYAKOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Sverre Erik Jebens
TEXT: The applicant, Mr Stanislav Borisovich Komyakov, is a Russian national, who was born in 1955 and lives in Ivanovo. He was represented by Ms O. Mikhailova, a lawyer practising in Moscow. The respondent Government were represented by Mr P. Laptev, the former Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 1 October 2000 the applicant was arrested on suspicion of murder of a police officer and attempted murder of several other persons. Later the police started suspecting him of theft.
On 3 October 2000 the Zavolzhsk District Assistant Prosecutor ordered that the applicant be remanded in custody in pre-trial detention centre no. 1 in Ivanovo. On 10 October 2000 the applicant was charged with aggravated theft under Article 158 point 3 “b” of the Criminal Code.
On 29 November 2000 the Ivanovo Regional Prosecutor extended the applicant's detention until 31 March 2001. On 29 March 2001 the prison administration informed the applicant that his detention had been extended until 17 June 2001.
On an unspecified date the applicant filed an application for release with the court alleging, inter alia, that he had been seriously ill. On 29 January 2001 his application was dismissed by the Ivanovo Oktyabrskiy District Court by reference to Article 98 of the Criminal Procedure Code. The court found that the gravity of the offences alleged against him was a sufficient ground for his detention. On 20 February 2001 the Ivanovo Regional Court upheld that decision, adding that the applicant had been arrested only four months after he had been released after having served a previous sentence. The Regional Court also noted that at that stage of the proceedings it was not called upon to examine the validity of proof of the applicant's guilt.
On 15 June 2001 the General Prosecutor extended the applicant's detention until 29 September 2001. The applicant was informed about that decision on 19 June 2001. The letter from the General Prosecutor's Office did not contain any reasons for extending his detention. On 7 June 2001 the Deputy Prosecutor of the Ivanovo Region, in response to a letter from the applicant, informed him that his detention had been extended on the basis of the strength of the evidence in the case-file, his personality, and age. The prosecutor also relied on Article 98 of the Code of Criminal Procedure (CAP), which enabled the prosecution to place the suspect in custody on the sole ground of the gravity of the charges against him (see the “Relevant domestic law” part below).
On an unspecified date the applicant challenged the prosecutor's letter of 7 June 2001 before a court. On 5 November 2001 the Ivanovo Oktyabrsky District Court established that Article 98 of CPC, referred to by the prosecutor, had been abrogated on 9 March 2001. However, the court did not order the applicant's release.
The applicant submitted a new application for release. On 8 November 2001 the Ivanovo Oktyabrsky District Court dismissed it, relying on the gravity of charges against the applicant and his previous convictions. That decision was upheld by the Ivanovo Regional Court on 27 November 2001. The applicant submits that those decisions were taken in his absence.
On 24 September 2001 the General Prosecutor extended the applicant's detention until 29 December 2001. On 1 October 2001 the applicant was informed about that decision. The letter from the General Prosecutor's Office did not contain any reason for taking the decision.
According to the Government, on 29 December 2001 the applicant was released under an obligation not to leave the city without permission from the prosecution.
On 10 June 2002 the applicant was fully acquitted by the jury of the Ivanovo Regional Court. On 26 November 2002 that decision was upheld by the Supreme Court of the Russian Federation.
On 6 March 2001 the newspaper “News World” published an article describing the circumstances of the applicant's arrest and detention. The applicant was mentioned in this article as an accomplice to a serious crime. The article contained an interview with an anonymous officer of the Organised Crime Department of the Ministry of the Interior. It remains unclear whether the applicant has ever applied to the domestic courts for redress and what the outcome of the proceedings was, if any.
The Civil Code of the Russian Federation provides as follows:
“1. Damage caused to a citizen as a result of unlawful conviction, unlawful criminal prosecution, ... unlawful detention on remand ... shall be compensated at the expense of the Treasury of the Russian Federation, and in the instances provided for by law, at the expense of the Treasury of the subject of the Russian Federation ... in full, irrespective of the fault of the officials of the agencies ... ”
“Compensation for non-pecuniary damage shall be made irrespective of the fault of the person causing the damage when:
...the damage is caused to a citizen as a result of his unlawful conviction, unlawful criminal prosecution, unlawful detention on remand ....”
The Civil Code provides that the damage caused by an unlawful criminal prosecution should be compensated irrespective of the fault of the tortfeaser. However, the notions of “unlawful” prosecution or detention (see Article 1070) are not developed in the relevant provisions of the Civil Code. Certain guidelines on this subject may be obtained from Decree No. 4892-X of the Supreme Council of the USSR of 18 May 1981, which concerns compensation for damage caused by the unlawful acts of law-enforcement agencies. Point 2 of that Decree provides that an acquitted person has the right to obtain damages from the State; the only exception concerns cases when the person was charged after making a false confession. Furthermore, in the case of Paskhalov (published in the Bulletin of the Supreme Court, 1993 г., N 1, page 5), the Supreme Court of the Russian Federation used the following wording: “... unlawful attribution of criminal liability, namely when an acquittal judgment was given ...”. These words, as well as the subsequent judicial practice, suggest that the domestic courts regard criminal proceedings which ended with an acquittal to be “unlawful” at the outset. Therefore, if there was an acquittal, pre-trial detention would be “unlawful” even if all the substantive and procedural rules were complied with when it was imposed.
Under the new Code of Criminal Proceedings (CCrP), in force as from 1 July 2002, the acquitted person has the right to compensation for pecuniary (Article 135 of the Code) and non-pecuniary damage (Article 136) caused by prosecution (Article 133 § 1) and unlawful application of measures of restraint, including pre-trial detention (Article 133 § 3). Under Article 136 of the CCrP, if information about the arrest or prosecution of a person was made public in the media, the acquitted person, his relatives, or a public prosecutor may request the publication of a retraction by the same medium.
